After argument,
Williams, J.,
delivered the-opinion of the Court. — The plaintiff sued as endorsee of a promissory note executed by defendant. On producing the note it appeared that the endorsement was made and signed with a lead pencil. Although it may be imprudent and unsafe, in many cases, to rely on a writing made with a pencil, yet the authorities show clearly that such writing has been recognised as legal. The case of Merritt & Merritt vs. Clason, 12 Johns. 102, and the case of Clason vs. Bailey & Voorhees, 14 Johns. 484, establish this principle, that a memorandum of a contract made with a lead pencil is a sufficient memorandum in writing within the statute of frauds ; and in the'latter case Chancellor Kent mentions several cases where'the same, or a similar principle, has been decided. In the case of Rymes vs. Clarkson, 1 Phillimore’s Reports, 22, found in Ingraham’s collection of cases from the English ecclesiastical reports, it was considered that a codicil or a will written in whole, or in part, in pencil was a will in writing agreeable to the statute. In a more recent case, Geary vs. Physic, 5 Barn. and Creswell, 234, the very point made" in this case was raised and discussed ^ and it was decided that an endorsement upon a promissory note, written with a pencil, was a valid endorsement within the custom of merchants. We see no reason for disregarding these authorities and establishing a different principle in this stale.
The judgement of the county court must, therefore, be affirmed.